Citation Nr: 0111321	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
March 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Salt Lake City Regional Office (RO) March 2000 rating 
decision which declined to reopen the claim of service 
connection for PTSD.


FINDINGS OF FACT

1.  The veteran's application to reopen the claim of service 
connection for PTSD was most recently denied by RO decision 
in November 1997; no timely appeal therefrom was filed.

2.  Evidence received in support of the application to reopen 
the claim of service connection for PTSD, furnished since the 
November 1997 RO decision, is duplicative, cumulative, and 
redundant.


CONCLUSIONS OF LAW

1.  The November 1997 RO decision, which declined to reopen 
the claim of service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1998).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was denied by RO rating decision 
in August 1992, based on findings that the evidence did not 
demonstrate the occurrence of the claimed in-service 
stressors warranting a diagnosis of PTSD.  No appeal from 
that decision was perfected by or on behalf of the veteran.  
38 U.S.C.A. § 4005 (West 1988) (now 38 U.S.C.A. § 7105); 
38 C.F.R. § 19.192 (1991) (now 38 C.F.R. § 20.1103 (2000)).  
Accordingly, the August 1992 RO rating decision became final 
and is not subject to revision on the same factual basis, but 
may be reopened on the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 
3.156(a).

Subsequently, the veteran's applications to reopen the claim 
of service connection for PTSD was denied by RO decision in 
November 1997, finding that he did not submit new and 
material evidence in support of the claim.  An appeal from 
that decision was not filed in a timely fashion.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  Thus, the November 1997 RO 
decision declining to reopen the claim of service connection 
for PTSD constitutes the most recent final decision with 
regard to that claim; it must be determined whether new and 
material evidence has been submitted since that decision.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  A final RO 
decision is not subject to revision on the same factual 
basis, but may be reopened on submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 
3.156(a); Evans, 9 Vet. App. at 285.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the RO 
decision in November 1997.

Evidence of record at the time of the November 1997 RO 
decision included the veteran's service records, none of 
which show any report or clinical finding indicative of PTSD.  
On March 6, 1967, he was treated in a dispensary at Udorn Air 
Base in Thailand, after he complained of dropping "heavy 
weight" on his feet.  His administrative personnel records 
(DA Form 20) show that he had no service in Vietnam; he had 
nearly two years of service in Japan, from October 1966 to 
October 1968 (with the 549th Quartermaster Company (AD)); his 
principal military duties were reported to be parachute 
packer/rigger and heavy vehicle driver.

VA and private medical records from August 1970 to October 
1987 (including periodic VA compensation and pension medical 
examination reports performed in conjunction with veteran's 
claims for disability unrelated to the claimed PTSD) do not 
reveal any report or clinical finding of PTSD.  

The veteran initially filed his claim of service connection 
for PTSD in January 1992, suggesting that he had combat 
service while working with "Air America" in Udorn, 
Thailand.

In a March 1992 letter, the veteran indicated that, while 
stationed in Japan, serving with the 549th Quartermaster 
Company, he participated in covert "Air America" missions 
flying TDY to Udorn, Thailand and to Laos in 1967.  During 
such service, he was reportedly exposed to the following 
stressors giving rise to PTSD: (1) on one occasion, while 
"drinking with friends" at a Club/bar, he and other U.S. 
servicemen were ordered by the military police to leave the 
Club/bar and return to the base; after they left the 
establishment, the military police threw several hand 
grenades into the bar, killing all people inside; (2) his air 
base was under enemy attack (he submitted photocopies of 2 
photographs, each depicting an aircraft on the ground at an 
airfield, people standing and walking in the vicinity of the 
aircraft, and a very distant cloud of smoke); (3) he 
performed guard duty, by himself, guarding an ammunition 
dump; (4) the aircraft in which he was flying (during "Air 
America" missions) was attacked by the enemy, and he was 
shot at during parachute jumps in a combat zone; and (5) he 
sustained some injury to the left leg and still had a piece 
of shrapnel in the leg.

In May 1992, G. Johnson, M.D., indicated that he treated the 
veteran due to psychiatric symptoms and impairment since 
February 1992.  He indicated that the veteran had PTSD and 
depression as a result of combat exposure in Vietnam (the 
veteran informed him that he was a combat veteran who served 
as a paratrooper with an airborne unit).

VA medical records in June 1992 document treatment for 
impairment unrelated to the claimed PTSD.

On VA psychiatric examination in July 1992, the veteran 
stated that he was a paratrooper in an airborne unit, 
participating in "Air America" operations with the CIA, 
noting that none of the pertinent records were available 
because they were confidential.  He stated that he served in 
Vietnam for 6 months in 1967; during that time, he and other 
U.S. servicemen were once ordered out of a club/bar, after 
which the military police killed everybody inside the 
club/bar.  He indicated that he was shot at by the enemy 
while making parachute jumps, that his air base (the name of 
which he could not reveal) was repeatedly attacked by the 
enemy (and two of his friends were killed during such attack 
in March 1967), that he was distressed because he had to 
guard an ammunition dump by himself, and that he saw many 
casualties of war.  On examination, chronic PTSD was 
diagnosed.  The examiner indicated that it was difficult to 
connect the veteran's PTSD with service because his missions 
were reportedly "classified;" however, if his stressors 
could be verified, he would meet the diagnostic criteria of 
PTSD, but he was only mildly impaired.  

VA medical records from May to November 1992 document 
treatment for symptoms and impairment unrelated to the 
claimed PTSD.

At an RO hearing in January 1993, the veteran testified that, 
during his service with the 549th Quartermaster Company in 
Japan from October 1966 to September 1968, he participated in 
numerous combat, covert, and "TDY" missions to and in 
Vietnam, Thailand, and Laos.  Reportedly, he participated in 
"Air America" operations along the "Ho Chi Minh Trail," 
parachute-dropping supplies to the "5th Special Forces;" 
reportedly, he had two combat parachute jumps in Laos.  He 
suspected that the information confirming his participation 
in "Air America" operations and service in Thailand and 
Laos was in his service records, because they were covert 
operations conducted by the CIA.  At that hearing, he had 
with him photographs of an air base in Thailand, reportedly 
taken while he was there.  The hearing transcript reflects 
that the photographs depicted some aircraft, a young Oriental 
woman, soldiers, and various munitions and boxes.

In June 1993 written correspondence to the RO, the veteran 
reiterated that he had PTSD as a result of exposure to 
various combat-related stressors, and he also indicated that 
he was severely distressed by "screams, moans of pain," and 
"cries for help" to which he was exposed while hospitalized 
at Camp Zama, Japan for weeks getting treatment for a left 
knee injury sustained while playing football.  

On VA orthopedic examination in June 1993, no report or 
finding relative to the claimed presence of PTSD was noted.

In August 1997 written correspondence to the RO, the veteran 
again indicated that the onset of his PTSD was related to 
"problems" with which he had to deal while hospitalized in 
Japan and to his participation in "Air America" operations, 
noting that records documenting his CIA/"Air America" 
operations were unavailable.

Evidence submitted since the most recent final RO decision in 
November 1997 includes the veteran's January 2000 application 
to reopen his service connection claim, and additional 
correspondence to the RO, wherein he again reported exposure 
to combat-related stressors during "Air America" operations 
in Southeast Asia; he indicated that he participated in 
covert missions delivering supplies (via aircraft) to 
locations in places such as Thailand, Laos, and Vietnam, 
along the "Ho Chi Minh Trail," and for the 5th "special 
forces" unit, that he performed two parachute jumps in a 
combat zone, that he saw many casualties of war, that his 
base in Thailand was repeatedly attacked by the enemy, that 
some Thai friends were killed, and that he was distressed by 
his surrounding when he was hospitalized in Japan due to a 
left knee injury.  He indicated that records confirming his 
participation in covert "Air America"/CIA missions in 
Southeast Asia were unavailable.  In support of his 
contentions, he submitted (poor quality) copies of several 
photographs, allegedly depicting Thai friends and his air 
base in Thailand during an enemy attack.  

On VA orthopedic examination in March 2000, no report or 
clinical finding referable to PTSD was noted.

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
service connection for PTSD.  Although portions of the newly-
submitted evidence were not previously of record, including a 
recent VA orthopedic examination report, and the veteran's 
recent letters in support of his claim (submitted along with 
copies of various photographs), the entirety of this evidence 
is cumulative of other evidence previously submitted and 
considered by the RO.  The newly-submitted copies of 
photographs are merely duplicates or copies of photographs 
previously submitted and identified for the record.  The 
aforementioned new medical evidence is not material to the 
veteran's service connection claim as it does not include any 
reference to the claimed PTSD.  

The Board is mindful of the veteran's contention that he has 
PTSD due to claimed exposure to various combat-related 
stressors from his participation in missions, including 
allegedly CIA and "Air America" operations in Southeast 
Asia, that he performed (parachute jumps, parachute supply 
drops, and guarded ammunition dumps) in combat areas of 
operations, that he was distressed by the killing of foreign 
friends by military police at a club/bar in Southeast Asia, 
and that he was deeply disturbed by his surroundings while 
hospitalized (due to unrelated knee ailment) in Japan.  
However, the evidence of record at the time of the final RO 
decision in November 1997 already included all such 
assertions.  Both prior to and since the final RO decision in 
November 1997, he indicated that records confirming the 
occurrence of the claimed in-service stressors or 
corroborating his participation in combat and covert 
operations in Thailand and the Vietnam area were unavailable.  
The only available corroborating evidence offered consists of 
copies of photographs, allegedly depicting an air base in 
Thailand during "enemy" attack.  However, such photographs 
were apparently available and were described for the record 
(see January 1993 RO hearing transcript) at the time of the 
final decision in November 1997.  Thus, the veteran's newly-
furnished evidence and assertions are, at best, cumulative 
and redundant of that which was submitted at an earlier time.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  

The veteran's claim of service connection for PTSD was 
previously denied because the evidence of record did not 
verify the occurrence of his claimed in-service stressors.  
As his service personnel records do not verify, or even 
remotely suggest any combat service, his own uncorroborated 
testimony, by itself, is insufficient to establish the 
occurrence of the alleged stressors, or to confirm 
participation in covert missions and operations with the CIA 
and "Air America."  Instead, the record must contain 
service records or other credible supporting evidence to 
corroborate his testimony as to the occurrence of the claimed 
stressors.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West v. Brown,  7 Vet. App. 70 (1994); 38 C.F.R. § 3.304(f).  
He has not submitted or identified any new and material 
evidence to verify the occurrence of the claimed in-service 
stressors.

Overall, the newly-furnished evidence is essentially 
duplicative, cumulative, and redundant of evidence of record 
in November 1997; it does not provide a new factual basis on 
which the veteran's claim may be considered.  38 C.F.R. 
§§ 3.104, 3.156.  A final decision of the RO is not subject 
to revision on the same factual basis.

Based on the finding that new and material evidence has not 
been submitted in support of the veteran's application to 
reopen the claim of service connection for PTSD, the claim 
may not be reopened and the Board lacks jurisdiction to 
further review the claim.  Barnett, 83 F.3d at 1383-84.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for 
PTSD is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


